Per Curiam.

The justice having given judgment for the defendant below, on the merits, taxed his costs, and included in them the costs of the plaintiff, or a part of them, and rendered judgment for those costs in favor of the defendant. This was erroneous, on the authority of the case of Dennison v. Collins, [1 Cowen’s Rep. 111.] In that case, the judgment was affirmed as to the damages, and *350reversed as to the costs, on the ground that one item in the bill was illegally charged.
Upon the merits, in this case, the justice decided that the plaintiff ought not to recover. There was evidence to support that view of the case, and we do not reverse a justice’s judgment, upon the ground that he has decided against evidence, unless the mistake is very clear.

Judgment reversed as to the costs, and affirmed as to the residue.

[W. H. Elting, Att'y for the plff. J. M. Cannon, Att'y for the deft.]